DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant timely traversed the restriction (election) requirement in the reply filed on 12 August, 2021. Applicant’s arguments are persuasive, such that the restriction set forth within the Election/Restriction Requirement mailed on 17 June, 2021 is withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 June, 2019 and 13 November, 2020 are being considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 recites, “an evaporator for heating the working fluid expanded by the expansion device with a process fluid”, which should be corrected to comply with 37 CFR 1.21(a). In particular, it is understood based on the context of the claims, in light of the specification, that the “expansion device” is the same as the “expander”, such that the claim should be corrected to - - an evaporator for heating the working fluid expanded by the expander with a process fluid - -.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM (US 2014/0286761 A1 – published 25 September, 2014).
As to claim 1, KIM discloses a compressor (abstract, line 1; par. 2, lines), comprising:
a housing (200; par.70, lines 4-9 and par. 75, line 1- par. 76, line 4);
a shaft (driving shaft described in par. 70, lines 1-7, wherein the end is the end attached to the impeller, as shown in annotated figure 3, at least) with an end (wherein the end is the end attached to the impeller, as shown in annotated figure 3, at least); and
an impeller (100; par. 70, lines 1-3) rotatable relative to the housing by the shaft (par. 70, lines 1-7), the impeller including:
	a hub (110) attached to the end of the shaft (par. 70, lines 1-7; wherein the hub, 110, is attached at the end shown in figure 3, at least, to the drive shaft) the hub including a rear surface (see annotated figure 3),
	impeller blades (120) extending from the front of the hub (see annotated figure 3; par. 73, lines 1-10), and
320A and 420A; par. 84, line 1 – par. 85, line 8; par. 109, line 1- par. 110, line 10) protruding from an outer surface of a shroud of the impeller (combination of 310 and 410; par. 79, lines 1-8; par. 125, lines 5-10; par. 127, lines 1-6), the external blades being curved along the outer surface of the shroud of the impeller (see figure 5 and 17, in view of par. 79, lines 1-8 and par. 109, lines 1-6, which provides the annular nature of the shroud which is to follow the curved structure of the impeller blades, so as to provide the external blades to be curved along the outer surface of the shroud).

    PNG
    media_image1.png
    908
    1173
    media_image1.png
    Greyscale

Annotated Figure 3
As to claim 2, KIM further disclose wherein the external blades include a first set of the external blades (320A) and a second set of external blades (420A), the first set of external blades spaced apart from the second set of external blades in an axial direction (see figure 17 of which the axial direction which should be the direction along the line X to X’).

As to claim 3, KIM further discloses wherein the housing (200) includes an interior surface (330A; par. 92, lines 1-8) with a notch(340; par. 95, lines 1-7), the interior surface facing the outer surface of the shroud (figure 5), the external blades protruding into the notch (figure 5; par. 95, lines 1-7).

As to claim 4, KIM further discloses comprising:
the shroud (combination of 310 and 410) including an inner surface opposite the outer surface (see annotated figure 3 and annotated figure 17), at least one of the impeller blades extending from the front of the hub to the inner surface of the shroud (see annotated figure 3 and 17; par. 73, lines 1-10; par. 79, line 1 – par. 80, line 6; par. 109, lines 1-6; par. 111, line 1 – par. 113, line 6), wherein
the external blades protrude from the outer surface of the shroud and extend along the outer surface (see annotated figures 3 and 17; par. 73, lines 1-10; par. 79, line 1 – par. 80, line 6; par. 109, lines 1-6; par. 111, line 1 – par. 113, line 6).

    PNG
    media_image2.png
    948
    966
    media_image2.png
    Greyscale

Annotated Figure 17
As to claim 5, KIM further discloses wherein the housing includes an interior surface (211 or 330A/430A; par. 89, line 1 – par. 92, line 8; par. 109, line 1- par. 114, line 8) facing the see annotated figures 3 and 17; par. 89, line 1 – par. 92, line 8; par. 109, line 1- par. 114, line 8).

As to claim 6, KIM further discloses wherein the shroud(310/410) is located between the impeller blades (120) and the external blades (320A/420A).

As to claim 17, KIM discloses a method for providing sealing(abstract, lines 1-9) between an impeller(100; par. 70, lines 1-3) and a housing(200; par.70, lines 4-9 and par. 75, line 1- par. 76, line 4) in a compressor (abstract, line 1; par. 2, lines), comprising:
positioning external blades(320A and 420A; par. 84, line 1 – par. 85, line 8; par. 109, line 1- par. 110, line 10) of the impeller in a passage between (see annotated figure 3 and 17) the housing of the compressor and an outer surface of a shroud of the impeller(combination of 310 and 410; par. 79, lines 1-8; par. 125, lines 5-10; par. 127, lines 1-6), the impeller including impeller blades (120; see annotated figure 3; par. 73, lines 1-10); and
rotating the impeller relative to the housing(par. 70, lines 1-7), rotating the impeller relative to the housing including:
	rotating the impeller blades relative to the housing(par. 70, lines 1-9; par. 74, lines 1-10) to compress a working fluid(par. 76, lines 1-4), and
rotating external blades relative to the housing to increase a pressure within the passage (par. 79, line1 – par. 85, line 8; par. 108, line 1- par. 113, line 6; par. 126, lines 1-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2014/0286761 A1 – published 25 September, 2014), in view of PARKER (US 6,280,143 B2 – published 28 August, 2001) 
As to claim 1, KIM discloses a compressor (abstract, line 1; par. 2, lines), comprising:
a housing (200; par.70, lines 4-9 and par. 75, line 1- par. 76, line 4);
a shaft (driving shaft described in par. 70, lines 1-7, wherein the end is the end attached to the impeller, as shown in annotated figure 3, at least) with an end (wherein the end is the end attached to the impeller, as shown in annotated figure 3, at least); and
an impeller (100; par. 70, lines 1-3) rotatable relative to the housing by the shaft (par. 70, lines 1-7), the impeller including:
	a hub (110) attached to the end of the shaft (par. 70, lines 1-7; wherein the hub, 110, is attached at the end shown in figure 3, at least, to the drive shaft) the hub including a rear surface (see annotated figure 3),
120) extending from the front of the hub (see annotated figure 3; par. 73, lines 1-10), and
	external blades (320A and 420A; par. 84, line 1 – par. 85, line 8; par. 109, line 1- par. 110, line 10) protruding from an outer surface of a shroud of the impeller (combination of 310 and 410; par. 79, lines 1-8; par. 125, lines 5-10; par. 127, lines 1-6), the external blades being curved along the outer surface of the shroud of the impeller (see figure 5 and 17, in view of par. 79, lines 1-8 and par. 109, lines 1-6, which provides the annular nature of the shroud which is to follow the curved structure of the impeller blades, so as to provide the external blades to be curved along the outer surface of the shroud).
However, KIM does not explicitly disclose the external blades, alternatively, residing along the rear surface of the hub, and being curved along the rear surface of the hub.
PARKER, however, teaches an impeller (10; col.1, lines 9-20) which includes a hub (34; col.4, lines 21-24) which attaches to an end of a shaft, which the impeller is rotatable about (col.4, lines 21-24). The hub includes external blades (38) which are protruding from a rear surface (see figure 2, of which the inlet, 30, is provided at the front surface, and the external blades, 38, are provided at a rear surface), for the purpose of transferring all of the drive forces to the blades (col.4, lines 48-50). This ensures appropriate operation of the impeller for purposes of at least transferring fluid from one position to another (col.1, lines 1-4). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KIM, in view of PARKER, to incorporate, alternatively, external blades along a rear surface of the hub, for the purpose of transferring all drive forces from the drive shaft to the blades of the impeller.  Further, in doing so, the external blades of PARKER 

As to claim 2, KIM, as modified by PARKER, further disclose wherein the external blades include a first set of the external blades (320A) and a second set of external blades (420A), the first set of external blades spaced apart from the second set of external blades in an axial direction (see figure 17 of which the axial direction which should be the direction along the line X to X’).

As to claim 3, KIM, as modified by PARKER, further discloses wherein the housing (200) includes an interior surface (330A; par. 92, lines 1-8) with a notch(340; par. 95, lines 1-7), the interior surface facing the outer surface of the shroud (figure 5), the external blades protruding into the notch (figure 5; par. 95, lines 1-7).

As to claim 4, KIM, as modified by PARKER, further discloses comprising:
the shroud (combination of 310 and 410) including an inner surface opposite the outer surface (see annotated figure 3 and annotated figure 17), at least one of the impeller blades extending from the front of the hub to the inner surface of the shroud (see annotated figure 3 and 17; par. 73, lines 1-10; par. 79, line 1 – par. 80, line 6; par. 109, lines 1-6; par. 111, line 1 – par. 113, line 6), wherein
see annotated figures 3 and 17; par. 73, lines 1-10; par. 79, line 1 – par. 80, line 6; par. 109, lines 1-6; par. 111, line 1 – par. 113, line 6).

As to claim 5, KIM, as modified by PARKER, further discloses wherein the housing includes an interior surface (211 or 330A/430A; par. 89, line 1 – par. 92, line 8; par. 109, line 1- par. 114, line 8) facing the outer surface of the shroud, the external blades protruding from the outer surface of the shroud into a space between the interior surface of the housing and the outer surface of the shroud (see annotated figures 3 and 17; par. 89, line 1 – par. 92, line 8; par. 109, line 1- par. 114, line 8).

As to claim 6, KIM, as modified by PARKER, further discloses wherein the shroud(310/410) is located between the impeller blades (120) and the external blades (320A/420A).

As to claim 7, KIM, as modified by PARKER, previously taught wherein the external blades protrude from the rear surface of the hub and extending along the rear surface (see rejection of claim 1,wherein the extension is clearly shown in figure 5 of PARKER).

As to claim 9, KIM discloses a compressor (abstract, line 1; par. 2, lines), comprising:
a housing (200; par.70, lines 4-9 and par. 75, line 1- par. 76, line 4);
driving shaft described in par. 70, lines 1-7, wherein the end is the end attached to the impeller, as shown in annotated figure 3, at least) with an end (wherein the end is the end attached to the impeller, as shown in annotated figure 3, at least); and
an impeller (100; par. 70, lines 1-3) rotatable relative to the housing by the shaft (par. 70, lines 1-7), the impeller including:
	a hub (110) attached to the end of the shaft (par. 70, lines 1-7; wherein the hub, 110, is attached at the end shown in figure 3, at least, to the drive shaft) the hub including a rear surface (see annotated figure 3),
	impeller blades (120) extending from the front of the hub (see annotated figure 3; par. 73, lines 1-10), and
	external blades (320A and 420A; par. 84, line 1 – par. 85, line 8; par. 109, line 1- par. 110, line 10) protruding from an outer surface of a shroud of the impeller (combination of 310 and 410; par. 79, lines 1-8; par. 125, lines 5-10; par. 127, lines 1-6), the external blades being curved along the outer surface of the shroud of the impeller (see figure 5 and 17, in view of par. 79, lines 1-8 and par. 109, lines 1-6, which provides the annular nature of the shroud which is to follow the curved structure of the impeller blades, so as to provide the external blades to be curved along the outer surface of the shroud).
However, KIM does not explicitly disclose the external blades, alternatively, residing along the rear surface of the hub, and being curved along the rear surface of the hub.
First, PARKER, however, teaches an impeller (10; col.1, lines 9-20) which includes a hub (34; col.4, lines 21-24) which attaches to an end of a shaft, which the impeller is rotatable about (col.4, lines 21-24). The hub includes external blades (38) which are protruding from a rear see figure 2, of which the inlet, 30, is provided at the front surface, and the external blades, 38, are provided at a rear surface), for the purpose of transferring all of the drive forces to the blades (col.4, lines 48-50). This ensures appropriate operation of the impeller for purposes of at least transferring fluid from one position to another (col.1, lines 1-4). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KIM, in view of PARKER, to incorporate, alternatively, external blades along a rear surface of the hub, for the purpose of transferring all drive forces from the drive shaft to the blades of the impeller.  Further, in doing so, the external blades of PARKER would be added to the rear surface of the hub, designated in annotated figure 3 of KIM. This surface is curved, as shown, such that positioning the external blades of PARKER, would follow along this curvatures, thereby providing that the external blades protruding from the hub are curved along the rear surface of the hub.
Second, KIM does not explicitly disclose the compressor being a part of a heat transfer circuit, which includes a condenser for cooling the working fluid compressed by a compressor; an expander for expanding the working fluid cooled by the condenser; and an evaporator for heating the working fluid expanded by the expansion device with a process fluid, but does note that the compressor is known to be applied within air conditioning facilities (par. 4, lines 1-3). In particular, the Examiner is citing OFFICIAL NOTICE that air conditioning facilities, and air conditioners, have well-known and old structures that those having ordinary skill within the art would be readily apprised of the structure, and would have instant and unquestionable demonstration as being well-known. See MPEP§ 2144.03. In this case, air-conditioning systems are known to have refrigeration cycles within them that employ a compressor, condenser, expansion valve, and evaporator, in their simplest forms. The compressor causes a working fluid, i.e., expansion through decreasing pressure) of the fluid prior to being supplied to the evaporator. The evaporator receives the low-pressure liquid and exchanges with an environment, such as an environment which is at a higher temperature, to cause the fluid within the evaporator to evaporate. This evaporated, low-pressure fluid is then directed back to a suction inlet of a compressor. Therefore, the Examiner notes that providing the compressor to a heat transfer circuit, as claimed, is well-known and old within the art, such that it would have been entirely obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide the compressor of KIM within a heat transfer circuit, as characterized by claim 9.

As to claim 10, KIM, as modified by PARKER and well-known and old techniques, further disclose wherein the external blades include a first set of the external blades (320A) and a second set of external blades (420A), the first set of external blades spaced apart from the second set of external blades in an axial direction (see figure 17 of which the axial direction which should be the direction along the line X to X’).

As to claim 11, KIM, as modified by PARKER and well-known and old techniques, further discloses wherein the housing (200) includes an interior surface (330A; par. 92, lines 1-8) with a notch(340; par. 95, lines 1-7), the interior surface facing the outer surface of the shroud (figure 5), the external blades protruding into the notch (figure 5; par. 95, lines 1-7).

As to claim 12, KIM, as modified by PARKER and well-known and old techniques, further discloses comprising:
the shroud (combination of 310 and 410) including an inner surface opposite the outer surface (see annotated figure 3 and annotated figure 17), at least one of the impeller blades extending from the front of the hub to the inner surface of the shroud (see annotated figure 3 and 17; par. 73, lines 1-10; par. 79, line 1 – par. 80, line 6; par. 109, lines 1-6; par. 111, line 1 – par. 113, line 6), wherein
the external blades protrude from the outer surface of the shroud and extend along the outer surface (see annotated figures 3 and 17; par. 73, lines 1-10; par. 79, line 1 – par. 80, line 6; par. 109, lines 1-6; par. 111, line 1 – par. 113, line 6).

As to claim 13, KIM, as modified by PARKER and well-known and old techniques, further discloses wherein the housing includes an interior surface (211 or 330A/430A; par. 89, line 1 – par. 92, line 8; par. 109, line 1- par. 114, line 8) facing the outer surface of the shroud, the external blades protruding from the outer surface of the shroud into a space between the interior surface of the housing and the outer surface of the shroud (see annotated figures 3 and 17; par. 89, line 1 – par. 92, line 8; par. 109, line 1- par. 114, line 8).

As to claim 14, KIM, as modified by PARKER and well-known and old techniques, further discloses wherein the shroud(310/410) is located between the impeller blades (120) and the external blades (320A/420A).

As to claim 15, KIM, as modified by PARKER and well-known and old techniques, previously taught wherein the external blades protrude from the rear surface of the hub and extending along the rear surface (see rejection of claim 1,wherein the extension is clearly shown in figure 5 of PARKER).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2014/0286761 A1 – published 25 September, 2014), in view of PARKER (US 6,280,143 B2 – published 28 August, 2001), in view of AGRAWAL (US 6,997,686 B2 – published 14 February, 2006). 
As to claim 8, KIM, as modified by PARKER, previously taught, the addition of external blades along a rear surface of the hub of the impeller, but KIM, as modified, does not further disclose wherein the housing includes an interior surface that faces the rear surface of the impeller, the external blades disposed in a space between the interior space of the housing and the rear surface of the impeller.
AGRAWAL, however, teaches that in the art of air conditioning applications (abstract, lines 1-4), that it is a known method to provide a back plate (48) of the housing (12) relative to the rear of the impeller/hub (20/28) as shown in figure 2. This is strong evidence that modifying KIM, in view of PARKER, as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e. defining the closed system of the compressor, such that fluid would not simply spray out of the rear end of the compressor which is not an intended purpose or operation characteristic of compressors, in general). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify KIM, in view of PARKER, by AGRAWAL 

As to claim 16, KIM, as modified by PARKER and well-known and old techniques, previously taught the addition of external blades along a rear surface of the hub of the impeller, but KIM, as modified, does not further disclose wherein the housing includes an interior surface that faces the rear surface of the impeller, the external blades disposed in a space between the interior space of the housing and the rear surface of the impeller.
AGRAWAL, however, teaches that in the art of air conditioning applications (abstract, lines 1-4), that it is a known method to provide a back plate (48) of the housing (12) relative to the rear of the impeller/hub (20/28) as shown in figure 2. This is strong evidence that modifying KIM, in view of PARKER, as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e. defining the closed system of the compressor, such that fluid would not simply spray out of the rear end of the compressor which is not an intended purpose or operation characteristic of compressors, in general). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify KIM, in view of PARKER, by AGRAWAL .

Claim 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2014/0286761 A1 – published 25 September, 2014).
As to claim 9, KIM discloses a compressor (abstract, line 1; par. 2, lines), comprising:
a housing (200; par.70, lines 4-9 and par. 75, line 1- par. 76, line 4);
a shaft (driving shaft described in par. 70, lines 1-7, wherein the end is the end attached to the impeller, as shown in annotated figure 3, at least) with an end (wherein the end is the end attached to the impeller, as shown in annotated figure 3, at least); and
an impeller (100; par. 70, lines 1-3) rotatable relative to the housing by the shaft (par. 70, lines 1-7), the impeller including:
	a hub (110) attached to the end of the shaft (par. 70, lines 1-7; wherein the hub, 110, is attached at the end shown in figure 3, at least, to the drive shaft) the hub including a rear surface (see annotated figure 3),
	impeller blades (120) extending from the front of the hub (see annotated figure 3; par. 73, lines 1-10), and
320A and 420A; par. 84, line 1 – par. 85, line 8; par. 109, line 1- par. 110, line 10) protruding from an outer surface of a shroud of the impeller (combination of 310 and 410; par. 79, lines 1-8; par. 125, lines 5-10; par. 127, lines 1-6), the external blades being curved along the outer surface of the shroud of the impeller (see figure 5 and 17, in view of par. 79, lines 1-8 and par. 109, lines 1-6, which provides the annular nature of the shroud which is to follow the curved structure of the impeller blades, so as to provide the external blades to be curved along the outer surface of the shroud).
	However, KIM does not explicitly disclose the compressor being a part of a heat transfer circuit, which includes a condenser for cooling the working fluid compressed by a compressor; an expander for expanding the working fluid cooled by the condenser; and an evaporator for heating the working fluid expanded by the expansion device with a process fluid, but does note that the compressor is known to be applied within air conditioning facilities (par. 4, lines 1-3). In particular, the Examiner is citing OFFICIAL NOTICE that air conditioning facilities, and air conditioners, have well-known and old structures that those having ordinary skill within the art would be readily apprised of the structure, and would have instant and unquestionable demonstration as being well-known. See MPEP§ 2144.03. In this case, air-conditioning systems are known to have refrigeration cycles within them that employ a compressor, condenser, expansion valve, and evaporator, in their simplest forms. The compressor causes a working fluid, refrigerant, to increase in pressure and temperature, which is discharged as a gas to a condenser that condenses the working fluid by releasing heat. This results in a high-pressure liquid which is then discharged to an expansion device, which must reduce the pressure ( i.e., expansion through decreasing pressure) of the fluid prior to being supplied to the evaporator. The evaporator 

As to claim 10, KIM, as modified, further disclose wherein the external blades include a first set of the external blades (320A) and a second set of external blades (420A), the first set of external blades spaced apart from the second set of external blades in an axial direction (see figure 17 of which the axial direction which should be the direction along the line X to X’).

As to claim 11, KIM, as modified, further discloses wherein the housing (200) includes an interior surface (330A; par. 92, lines 1-8) with a notch(340; par. 95, lines 1-7), the interior surface facing the outer surface of the shroud (figure 5), the external blades protruding into the notch (figure 5; par. 95, lines 1-7).

As to claim 12, KIM, as modified, further discloses comprising:
the shroud (combination of 310 and 410) including an inner surface opposite the outer surface (see annotated figure 3 and annotated figure 17), at least one of the impeller blades extending from the front of the hub to the inner surface of the shroud (see annotated figure 3 and 17; par. 73, lines 1-10; par. 79, line 1 – par. 80, line 6; par. 109, lines 1-6; par. 111, line 1 – par. 113, line 6), wherein
the external blades protrude from the outer surface of the shroud and extend along the outer surface (see annotated figures 3 and 17; par. 73, lines 1-10; par. 79, line 1 – par. 80, line 6; par. 109, lines 1-6; par. 111, line 1 – par. 113, line 6).

As to claim 13, KIM, as modified, further discloses wherein the housing includes an interior surface (211 or 330A/430A; par. 89, line 1 – par. 92, line 8; par. 109, line 1- par. 114, line 8) facing the outer surface of the shroud, the external blades protruding from the outer surface of the shroud into a space between the interior surface of the housing and the outer surface of the shroud (see annotated figures 3 and 17; par. 89, line 1 – par. 92, line 8; par. 109, line 1- par. 114, line 8).

As to claim 14, KIM, as modified, further discloses wherein the shroud(310/410) is located between the impeller blades (120) and the external blades (320A/420A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        9/10/2021